 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JOHN GARRETT SMITH,                              CASE NO. C18-5659 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   STATE OF WASHINGTON,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 22, and

15   Petitioner John Garrett Smith’s (“Smith”) objections to the R&R, Dkt. 23.

16          On February 25, 2019, Judge Creatura issued the R&R recommending that the

17   Court dismiss Smith’s petition for failure to file an amended petition as directed by the

18   Court. Dkt. 22. On March 6, 2019, Smith filed objections. Dkt. 23.

19          The district judge must determine de novo any part of the magistrate judge’s

20   disposition that has been properly objected to. The district judge may accept, reject, or

21   modify the recommended disposition; receive further evidence; or return the matter to the

22   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).


     ORDER - 1
 1          In this case, Smith’s objections are meritless. Instead of objecting to the merits of

 2   the R&R, Smith uses his objections to further describe his theory that the federal

 3   judiciary is engaging in an unlawful conspiracy with the State of Washington to

 4   improperly incarcerate Smith. Dkt. 23. The Court declines to address these allegations

 5   because they are irrelevant to Smith’s failure to file an amended petition as set forth in

 6   the R&R. Therefore, the Court having considered the R&R, Smith’s objections, and the

 7   remaining record, does hereby find and order as follows:

 8          (1)    The R&R is ADOPTED;

 9          (2)    Smith’s Petition is DISMISSED;

10          (3)    A certificate of Appealability is DENIED; and

11          (4)    The Clerk shall enter a JUDGMENT and close the case.

12          Dated this 22nd day of May, 2019.

13

14

15
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

16

17

18

19

20

21

22


     ORDER - 2
